NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SATISH SHETTY,                                  No. 15-55661

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01402-JFW-
                                                MRW
 v.

OCWEN LOAN SERVICING LLP; et al.,               MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Satish Shetty appeals pro se from the district court’s judgment dismissing

his diversity action alleging foreclosure-related claims. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to

comply with local rules. Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court did not abuse its discretion in dismissing Shetty’s action

because Shetty did not file an opposition to defendants’ Fed. R. Civ. P. 12(b)(6)

motion, request an extension of time to do so, or file an amended complaint. See

id. (discussing factors to guide the court’s evaluation of dismissal for failure to

comply with local rules); see also Fed. R. Civ. P. 15(a)(1)(B) (allowing a party 21

days to amend its pleading after service of a motion under Rule 12(b)); C.D. Cal.

R. 7-9 (requiring the filing of an opposition or statement of non-opposition to a

motion to dismiss not later than twenty-one days before the scheduled hearing

date); C.D. Cal. R. 7-12 (providing that the failure to file a required document may

be deemed consent to the granting or denial of the motion).

      AFFIRMED.




                                           2                                    15-55661